 


109 HR 3801 IH: To reduce temporarily the duty on sulfentrazone.
U.S. House of Representatives
2005-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3801 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2005 
Mr. LaHood introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To reduce temporarily the duty on sulfentrazone. 
 
 
1.Sulfentrazone 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.05.94N-[2,4-dichloro-5-[4-(difluoro methyl)-4,5-dihydro-3-methyl-5-oxo-1H-1,2,4-triazol-1-yl]phenyl]methanesulfona- mide (Sulfentrazone) (CAS No. 122836-35-5) (provided for in subheading 2933.99.22)1.2%No changeNo changeOn or before 12/31/2008 . 
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of enactment of this Act. 
 
